Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 3 May 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 1.
My dear Wife.
Reval 3. May, 1814.

I wrote you a few lines, at one O’Clock on Sunday morning from Jegelicht, the last Stage before this place, as the Post for St: Petersburg was going through immediately after I arrived there—As my luck would have it, I had just then met with two disagreeable accidents, the only ones that befell me on the Road—One was breaking the neck—of my Carriage, which I certainly thought was better than if it had been my own—and the other was the loss of my poor Sancho’s Wallet, which contained his whole Fortune, and which he had not the good Fortune to recover, and in all human probability will never see again—My letter therefore must have been sleepy and tristful enough; but as it would give you the oppertunity of reflecting—that it might have been worse, and that at least thus far all the essentials were well, I borrowed half a sheet of the Post-Master’s Paper, and wrote you the scrawl, that I hope you will receive on Thursday.—But I count it for nothing in the file and make this the number of one of our present Correspondence.
I arrived here about 11 O’Clock on Sunday Morning, amidst the hurly-burly of rejoycings for Paris and the downfall of Bonaparte—The merry bells were ringing all their most laughing peals, and the third Night’s illumination, had hardly Patience to wait the déchéance of the Sun—Mr. Rodde’s Son in Law Mr. Walter, and Mr Riesenkampf his partner, discovered me almost before I had got within the Walls of the City, and conducted me to the Apartments they had engaged for me, and which are as convenient and comfortable, as they could have been if I had possessed Fortunatus’s wishing Cap, and had commanded them to be prepared for me—My Boots were not dusted, and my Costume was such as you who know me, will judge, and spare my blushes to tell; when three young Gentlemen came, as a deputation from the club of the merchants, and invited me to attend their celebration that Evening, of the late glorious news from the armies—I accepted of course this polite invitation, though I had been three Nights almost without sleep. The celebration consisted of a procession by torch-light; with a band of Music, Vocal and Instrumental—The Emperor’s Bust was carried with proper solemnity, from the Hall of the Society to the principal Square, and market place of the City, and there amidst the Huzza’s of the Multitude; three times three Cheers; was encircled with a Crown of Laurel: then taken back again in the same manner, and replaced, with the unfading laurel round its brows on the stand from which it had been taken.—There was also another celebration at the Theatre in the Evening, which I attended; and yesterday Morning at seven I was awaked by a remnant of the procession which again paraded the Streets at that Hour—After all, this was not the Official celebration, for the Official news had not arrived then from St: Petersburg—It was only a spontaneous impulsion of joy which could not wait to manifest itself the lagging movements of a Courier—The Official Hand-Bill, and the order for a Te Deum only came this day; and to morrow the Celebration is to be renewed once more.—So you see I lost Nothing by being too late for the Te Deum at the Cazan—
I found the harbour here still close, but it has broken up, and the ice has disappeared from it this day—I went yesterday to look at several vessels bound for Sweden, and have concluded to take my passage on Board of the Ulysses, Captain Brinkman, a German Vessel under Russian Colours bound to Stockholm. She is to sail in three or four days; that is, as soon, as any vessel will venture out, for the ice, though gone from the Harbour is not dissolved, and they are apprehensive that a Westerly wind may drive it back again.—My Captain however thinks he shall sail by Sunday or Monday next.
My Carriage is repairing, and will be ready sooner than the ship—The wound in its neck had been of long standing; but the crack was on the under side, and could not be seen. It was nearly half through the Carriage, and my only surprize is that it held out without breaking as long as it did.
In the Solitude of my Journey, you will readily conceive that I had no want of Time for musing, but I doubt whether you would immediately guess what it was that I mused about—your first conjecture would be that it was about Chronology, or Astronomy—an Almanack or a Constellation—Something Bookish to say the least—Now it so happened that my Books had all been so carefully locked up in some Trunk, Box or Draw of the Carriage, that I had not so much as a loose Sheet of printed paper upon which I could lay my hand, untill the third day of my journey, when I first resorted to the keys of my Draws, for my literary Treasures—Well!—was it Politics?—Paris, Washington or Gothenburg?—Abdications, or Coronations?—Louis of Bourbon or Napoleon Bonaparte? Was it (what you will say it ought to have been) Peace, War, and My Country?—The Solemn and momentous errand upon which I was going, and the Prospect before me?—Something of this there certainly was, but I wanted to be cheerful, and when these Topics intruded themselves upon me, I dismissed them to a more convenient opportunity—I hear you ask, “was not your wife and Children a suitable subject for your thoughts”?—Indeed they were; nor is it necessary to say for what a portion they did occupy them—But it was nothing of all this upon which I was musing, in the cold and snowy Stages from Koskova to Jamburg, in travelling over which I passed the first Night after I left you—I was thinking what an odd thing it was for me to find myself in bed in the Countess’s Dormeuse, and how impossible I found it to sleep in that situation—The second Night of my Journey I did not renew the attempt, and the third I could not, on Account of the broken Neck. I had my Mattress therefore thrown on an old Bedstead at one of the Post-houses, and an old Sopha at the other, and if I did not sleep much better there than in the Dormeuse, it was not a wakefulness occasioned by perturbations of Fancy.
If you feel in a sportive humour, you may give my compliments to the countess, and tell her that her Dormeuse suits me so well, that if I was a bachelor, I should be glad to take another of her; but upon condition that after it was mine, it should still be hers, and above all, upon condition that I should not be put under Oath.
Should you think this Message “un peu gaillard,” for a man to send by his wife to another Lady, I will not insist upon its being delivered.—You will not suspect that gallantry is infectious among American diplomats absent from their wives; and you know too well my standing with the sex, not to be sure that all my galanteries, are mere manuscript, and à la distance.
Among the Papers which I ought and intended to have left with you, but which in the hurry of departure I took with me, is one for which I hope you will have no occasion, but which while we are absent from each other, should be in no hands but your’s—It is my Will—of which you are constituted the sole Executrix, for all my Affairs out of the United States.—I shall send it to you by the next Post; not having time at present to take a copy of it, to retain for myself—I left the Duplicate of it with my brother, who is the Executor for my Affairs in America.Wednesday, 4. May.
I have no expectation of sailing before the beginning of next week, and hope  not to be delayed beyond that time—If you incline to write to me, address your first letter to Stockholm, under cover to Mr Speyer.—It may probably reach there as soon as I shall myself—
Kind remembrance to Mr and Mrs: Smith and a kiss for Charles—As for you—As the song says, “that fruit must be gathered from the tree.”—Adieu!
A.